Campbell, C. J.,
delivered the opinion of the court.
It was error to refuse the first and seventh instructions asked by the appellants and to give the sixth for the appellee. If the cotton was not produced by Lucy Warner, but was a part of her husband’s crop, and her title to it was derived from her husband, the transfer was invalid unless it was in writing, acknowledged, and filed for record as required by § 1178 of the Code of 1880. If the title of Lucy Warner was not valid, the appellee, her vendee, acquired no right to the cotton and could not maintain this action, which rests on the assumption of a legal title in the appellee to the cotton converted by the appellants.
Whether the cotton was originally the property of the wife or her husband was a matter in controversy/ as to which there was evidence on both sides, and the instructions mentioned above, as asked by the appellants, should have been given, and the sixth for the appellee should have been refused.
This is not a case for punitory damages, and the instructions on that subject should not have been given. If the plaintiff recovers, the measure of damages should be the value of the cotton and interest. There was nothing in the conduct of the appellants deserving of punishment. They appropriated a bale of cotton to which they thought they were entitled. If it was the property of the appellee, the legal wrong done him will be redressed, according to law, by awarding him the full value of the cotton when taken and legal interest and costs to be taxed.

Reversed and remanded.